DETAILED ACTION
Status of the Claims
	Claims 11, 17-20, 22-33, 35, 37 and 46-47 are cancelled. Claims 1-10, 12-16, 21, and 34 are pending in this application. Claims 1-10, 12-16, 21, and 34 are under examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/057342 filed on 03/28/2017, claims priority from the foreign application PCT/EP2017/057342 filed on 03/28/2017. 

Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1-10, 12-16, 21, and 34) in the reply filed on 06/01/2022 is acknowledged.
Claims 35, 37, and 46-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022. The claims 35, 37, and 46-47 were also cancelled by the Applicant. 

Information Disclosure Statement
The information disclosure statements from 09/26/2019, 03/23/2021, 05/07/2021, 09/24/2021, 10/27/2021, 12/13/2021, and 03/25/2022 have been considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-16, 21 and 34 are rejected under 35 U.S.C. 101 because the instant invention is directed to natural products. “kit” is interpreted as a composition comprising components/materials etc. A “kit” is deemed patentably indistinct from “composition” since there are no structural limitations that would differentiate a “kit”. The preamble of “for treating a carrier protein-containing multiple pass dialysis fluid” is interpreted as intended use for the composition being claims which does not constitute functional language. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). Instant claim 1 is directed to a composition comprising an acidic composition and an alkaline composition with certain ratio and concentration limitations for the two components. Sara Quattrini et al (Natural mineral waters: chemical characteristics and health effects, Clinical Cases in Mineral and Bone Metabolism 2016; 13(3):173-180) (Hereinafter Quattrini) provides the evidence that natural mineral waters comprise bicarbonate at >600 mg/L as well as chloride >200 mg/L (table 4) meeting both the acidic and alkaline composition limitations of the instant inventions. Regarding concentration limitations of instant claims 1-2, Quattrini teaches overlapping ranges (discussed above). Regarding claim 3, additional components are optional and not given consideration. Regarding claim 10, Quattrini teaches nutrients (table 3). Regarding claims 12-16 and 21, Quattrini teaches “calcium, magnesium, potassium, sodium” (table 3), “bicarbonate, chloride” (table 4) for mineral water content. Regarding claim 34, “wherein the kit may be used for treating, in particular regenerating, a carrier protein-containing multiple pass dialysis fluid” is interpreted as intended use. Claims 4-9 are also rejected because they are also directed to naturally occurring products. “amino acids, salts of amino acids, derivatives of amino acids, fatty acids, salts of fatty acids, derivatives of fatty acids, sugars, polyols and osmolytes” (claim 6) and “caprylate, caprylic acid, caprate, capric acid, caproic acid and caproate” (claim 8) are all naturally occurring. Even though Applicant claims these products as s “stabilizer”, the instant claims are still deemed patent ineligible because the stabilizer composition is separate from the other 2 compositions (acid and base), and more, importantly the item meant to be stabilized is not even present in the composition of stabilizer in the claims. Although the stabilizer is for stabilizing a protein like albumin, the stabilizer and carrier protein are not together in the claimed composition. Thus, there is no markedly different characteristic or nothing significantly more that is being achieved within the formulation by the combination of compositions (a) and (b) in addition to the claimed stabilizer. Additionally, in a kit the items (products of nature) may be separate unless stated they are combined. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite no additional elements other than a) intended uses of the composition and b) amounts of the components, which does not render the claims patent eligible under 35 U.S.C. 101. See Ex parte Burgos, decision of the Patent Trial and Appeal Board dated 03 January 2017, Patent Application No. 13/076, 117, pages 6-9, affirmed in non-precedential decision at 711 Fed.Appx. 646 (Fed. Cir. 2018) (a mixture of naturally occurring compounds is not rendered patent eligible under 35 U.S.C. 101 merely by claiming relative amounts or concentrations of the compounds in the mixture; noting that patent ineligible claims in Funk Bros. Seed Co. v. Kala lnoculant Co., 333 U.S. 127 (1948) recited relative amounts of bacterial species in a mixture).

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 6-7, adequate description is lacking for “derivatives of amino acids” and “derivatives of fatty acids”. Even though Applicant provides “As used herein, the term "derivative" refers to a compound, which is derived from a reference compound by a (single) chemical reaction. Typically, a "derivative" can (at least theoretically) be formed from a (precursor) compound (with the precursor compound being the reference compound)” (instant specification page 17 lines 16-20), this definition is not sufficient to provide guidance to what the derivatives are limited to. The derivatives may include various derivations including additional groups and modifications producing compounds with different chemical properties and functions.  The genus of derivatives is not described by enough representative species or subgenre of compounds that are considered derivatives to properly describe the genus of silicone derivatives. “(Single)” being recited in parenthetical makes it unclear whether it is to be a single reaction or if it’s merely used as an example. Furthermore, “chemical reaction” is not further described to adequately provide guidance on what these derivates are. “Typically, a "derivative" can (at least theoretically) be formed from a (precursor) compound (with the precursor compound being the reference compound)” is interpreted as merely exemplary due to usage of “can” and doesn’t further limit on what the derivates are.  Thus, although applicant might be able to use particular species mentioned in the specification that would be considered derivatives, the applicant has not provided sufficient description of what all such derivatives would be for fatty acids, amino acids or their precursors (since specification indicates that).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-16, 21, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 8-9 and 16, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution, any limitations that comes after a “preferably” language is interpreted as optional. 
Regarding claims 4-6, 10, 21 and 34, the phrase "in particular" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of compact prosecution, any limitations that comes after a “in particular” language is interpreted as optional.
In claims 6-7, Applicant recites “derivatives of amino acids” and “derivatives of fatty acids” which are indefinite terms. Even though Applicant provides “As used herein, the term "derivative" refers to a compound, which is derived from a reference compound by a (single) chemical reaction. Typically, a "derivative" can (at least theoretically) be formed from a (precursor) compound (with the precursor compound being the reference compound)” (instant specification page 17 lines 16-20), the metes and bounds of what this description suggests is not clear. There are numerous types of chemical reactions that could make various different types of new compounds (not just salts and additions of groups, but isomers or even breakdown products through a reaction that breaks down the compound). Furthermore “(single)” is in parenthetical, thus it is also unclear whether there has to be a single reaction to achieve a derivative or more and the claims also allows for derivations of precursors of the fatty acids or amino acids, which further provides for compounds that vary in structure and function. Thus, it is determined that the instant application does not provide enough guidance to what the derivates are and what they are limited to, rendering the claim indefinite.  As the metes and bounds of the claim in relation to these derivatives is unclear, these recitations are indefinite.  As a suggestion, Applicant may remove “derivatives” from the claims with or without add any particular species that are described in the specification that applicant might desire.  
Claim 16 recites the limitations "the source of sodium" in line 2, “the source of chloride” in line 5, “the source of potassium” in line 6, “the source of calcium” in line 7 and “the source of magnesium” in line 12.  There is insufficient antecedent basis for these limitation in the claim. The instant claim is dependent on claim 12 which recites the elements, not a “a source” of these elements (for example, claim 12 recites “sodium”, not “a source of sodium”. To overcome the antecedent basis issues, Applicant may amend instant claim 16 to recite “a source of sodium is…”, “a source of potassium is…” and so on.
Claims 2-10, 12-16, 21 and 34 are also rejected from being dependent on indefinite claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 12-16 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihide Hayashizaki et al (US20110236900 A1, publication date: 09/29/2011) (Hereinafter Hayashizaki). 
Regarding claim 1, “kit” is interpreted as a composition comprising components/materials etc. A “kit” is deemed patentably indistinct from “composition” since there are no structural limitations that would differentiate a “kit” (kit may include separate components or combined components unless stated specifically). The preamble of “for treating a carrier protein-containing multiple pass dialysis fluid” is interpreted as intended use for the composition being claims which does not provide a limitation that compositionally or structurally limits the claimed product. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). Hayashizaki teaches a composition (example 2) of “running buffer included 50 mmol/L tris-HCl buffer solution (pH7.6), 50 mmol/L potassium chloride, 0.1 mmol/L EDTA, 20 mmol/L magnesium chloride, and 0.005% Tween (registered trademark) 20. The composition of a renaturation buffer solution used for washing the chip included 1 mol/L sodium chloride and 50 mmol/L sodium hydroxide” (par 189). Tris-HCl is an acidic buffer which is biologically compatible (used in a biological process) and meets the limitations of instant claim (a) component. Sodium hydroxide is a biological compatible base that meets the (b) component limitations. The concentrations of the two compositions are 50 mmol/L for both tris-HCl and sodium hydroxide, which is a ratio of 1 and also meets the at least 50 mmol/l and no more than 500 mmol/l limitation. A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
Regarding claim 3, this claim is anticipated because the said composition taught by Hayashizaki comprises further components such as potassium chloride (for acidic composition), sodium chloride (for basic composition). This claimed would have still been anticipated without such teachings because the instant claim uses the language “optionally” for the additional components limitations. 
	Regarding claim 12, Hayashizaki teaches chloride, potassium, sodium and magnesium (discussed above).
	Regarding claim 13, Hayashizaki teaches chloride, potassium and magnesium in the first composition with tris-HCL (discussed above). 
	Regarding claim 14, Hayashizaki teaches sodium (discussed above). 
	Regarding claim 15, Hayashizaki teaches magnesium chloride (discussed above) which is different than tris-HCl and sodium hydroxide, thus the “wherein the electrolyte composition (c3) is different from the acidic composition (a) and from the alkaline composition (b)” limitation is met. 
Regarding claim 16, Hayashizaki teaches NaOH (sodium hydroxide), KOH (potassium chloride), MgCl2 (magnesium chloride). Calcium limitations is not required to be met since Applicant uses “and/or” language. 
Regarding claim 34, this claim is anticipated because “wherein the kit may be used for treating, in particular regenerating, a carrier protein-containing multiple pass dialysis fluid” is interpreted as intended use. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 10, 12-16, 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard Kreymann et al (US 8377308 B2, publication date: 02/19/2013, previously cited) (Hereinafter Kreymann) and Bart Degreve et al (US20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve).
Regarding claim 1, Kreymann teaches a “A dialysate regeneration unit” (claim 1) comprising “a first supply unit adapted for adding an acidic fluid” (claim 1) and “a second Supply unit adapted for adding an alkaline fluid” (claim 1) wherein “by merging the acidified dialysate supplied by the first flow path with the alkalised dialysate supplied by the second flow path, a flow of regenerated dialysate with a pH value between 6 and 8, further preferably between 6.9 and 7.6, is obtained” (claim 19). The fact that Kreymann teaches the composition to have a pH value between 6.9 and 7.6, which is a neutral solution, indicates equal amounts of acid and base contents within the composition which meets the instantly claimed 0.7 to 1.3 range. 
Regarding claim 3, this claim’s limitations are met because the said composition taught by Kreymann comprises further components (claims 12-13). This claimed would have still been taught without such teachings because the instant claim uses the language “optionally” for the additional components limitations. 
Regarding claims 4-7, Kreymann teaches carrier substances (claim 1) “wherein the carrier substances comprise one or more of: proteins, e.g. albumin, human serum albumin, animal albumin, genetically engineered albumin, globulins, lipoproteins; carbon particles glycosides; nucleic acids (and their derivatives); fatty acids; fats; carbon molecules; nanoparticles; memory plastics; memory metals; resins; secondary plant substances or other complex compounds derived from natural sources; carbon hydrates or synthetic compounds, e.g. polymers” (claim 13). Even though Kreymann is silent on “stabilizer” language, since Kreymann teaches constituents such as “fatty acids” which would inherently have stabilizing features when included with albumin which is taught by Kreymann, the instant claim limitations are met. 
Regarding claim 10, Kreymann teaches “The dialysis system further comprises a substitution unit adapted for supplying substitution fluid to the biological fluid or to the dialysate. For example, by adding substitution fluid, the volume of the biological fluid or dialysate may be increased. Furthermore, the substitution fluid may comprise substances like e.g. electrolytes, nutrients, buffer, and other important substances, which may not have the appropriate concentrations in the biological fluid or in the dialysate” (C6 lines 55-62, claim 34), which meets the limitations for “(c2)” (being different from (a) and (b)). 
Regarding claim 12, Kreymann teaches “sodium” (claim 3), “potassium” (claim 3) and chloride (claim 2) (hydrochloric acid is synonymous with hydrogen chloride, HCl). 
Regarding claim 13, Kreymann teaches “wherein the acidic fluid added by the first supply unit comprises at least one of: hydrochloric acid, sulfuric acid, acetic acid” (claim 2), thus meeting the “chloride” limitation. 
Regarding claim 14, Kreymann teaches “wherein the alkaline fluid added by the second supply unit comprises at least one of: sodium hydroxide solution, potassium hydroxide solution” (claim 3). 
Regarding claim 15, Kreymann teaches that the invention “further comprising a substitution unit adapted for supplying substitution fluid to the biological fluid or to the dialysate” (claim 33) “wherein the substitution fluid comprises one or more of: electrolyte, nutrient, buffer” (claim 34) wherein the electrolyte is “magnesium” (C4 line 11). This substitution fluid is interpreted to be different from the acidic and alkaline compositions. 
Regarding claim 16, Kreymann teaches “sodium hydroxide” (NaOH) (claim 3), “potassium hydroxide” (KOH) (claim 3), and “hydrochloric acid” (HCl) (claim 2). 
Regarding claim 21, Kreymann teaches “buffer” (claim 34) which is different than compositions a and b and is interpreted to comprise a buffering agent. 
Regarding claim 34, Kreymann teaches “a method for regenerating a dialysate containing carrier substances” (claim 35) wherein “wherein the carrier substances comprise one or more of: proteins, e.g. albumin” (claim 13). 
Regarding claim 1, Kreymann doesn’t teach such concentrations for acid and base.
Regarding claims 1, Degreve teaches “A three-part bicarbonate solution for peritoneal dialysis, the solution comprising” (claim 40) a first part comprising “0-50 mM added sodium hydroxide” and a second part comprising “0-50 mM added hydrochloric acid” (claim 41) (mM=mmol/L). Thus, Degreve teaches overlapping ranges (instantly claimed range being 50-500 mmol/L). Absent evidence of criticality for the claimed ranges, the instant claim range limitations are met. 
For the purposes of compact prosecution, other relevant teachings of Degreve are being provided. Degreve also teaches “bicarbonate, calcium, sodium, magnesium, potassium, chloride, lactate, acetate, citrate” ions (claim 36), “glucose” (para 12, para 22, claim 27-28), “buffer” (para 17, para 31, para 51).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kreymann and Degreve and achieve the instant invention. Degreve provides the motivations of “improved dialysis solutions” (para 47), “improved biocompatibility characteristics” (para 48), “enhanced stability” (para 49), and “Still yet another advantage of the present invention is to provide improved dialysis solutions that include separately formulated and sterilized solution parts to promote the stabilization of a pH-sensitive component in one or more of the solution parts” (para 50). Thus, one would be motivated to incorporate the teachings of Degreve into the teachings of Kreymann with a reasonable expectation of successfully achieving a superior dialysis fluid composition.

Claims 8-9 in addition to claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhard Kreymann et al (US 8377308 B2, publication date: 02/19/2013, previously cited) (Hereinafter Kreymann), Bart Degreve et al (20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve) and Christoph Sponholz et al (Molecular adsorbent recirculating system and single-pass albumin dialysis in liver failure – a prospective, randomized crossover study, Critical Care (2016) 20:2) (Hereinafter Sponholz). 
Regarding claims 1 and 4-7. Kreymann and Degreve teach as discussed above. 
Regarding claims 8-9, Kreymann doesn’t teach a species for “fatty acid” such as “caprylate”. Kreymann also doesn’t teach the instantly claimed concentration range for stabilizer. 
Regarding claims 8-9, Sponholz teaches that “the albumin solution used in the present study contained the stabilizer octanoate equivalent to caprylate” (page 9 right column) at a concentration of 16 mmol/L (page 3 left column) which meets the claim limitations. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kreymann, Degreve and Sponholz and achieve the instant invention. Degreve motivation is provided above. Sponholz provides the motivation that albumin can be stabilized with caprylate. Thus, one would be motivated to incorporate the teachings of Degreve and Sponholz into the teachings of Kreymann with a reasonable expectation of successfully achieving a dialysis fluid composition with higher stability for its components.

Claims 1-10, 12-16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yukio Nakamura et al (US 6214802 B1, publication date: 04/10/2001) (Hereinafter Nakamura) and M. Cherif et al (Experimental investigation of neutralization dialysis in three-compartment membrane stack, Desalination and Water Treatment, 56 (2015) 2567–2575) (Hereinafter Cherif).
Regarding claim 1, Nakamura teaches a “peritoneal dialysis fluid” (abstract) “containing electrolytes, an osmotic agent other than albumin, physiologically acceptable pH solution and 0.1 to 30 g/L of albumin” (claim 1) “wherein said physiologically acceptable pH solution contains an agent for adjusting pH in the peritoneal solution” (claim 7) and “wherein the pH adjusting agent is one or more compounds selected from the group consisting of hydrochloric acid, lactic acid, acetic acid, citric acid, malic acid, maleic acid, pyruvic acid, succinic acid, sodium hydroxide, and sodium bicarbonate” (claim 8). Thus, Nakamura teaches a dialysis fluid comprising an acidic composition (e.g. hydrochloric acid) and an alkaline composition (due to the “one or more” language) (e.g. sodium hydroxide). The preamble limitations are discussed above. 
Regarding claim 3, Nakamura teaches other components such as an osmotic agent (claim 1, clam 4). 
Regarding claims 4-8, Nakamura teaches “The peritoneal dialysis fluid may contain… sodium caprylate, etc., as an albumin stabilizer” (C3 lines 1-2). 
Regarding claim 9, Nakamura teaches “The amount of the albumin stabilizer is 5 to 50 mg per 1 gram of albumin” (C3 lines 3-4) (0.5-5% of albumin amount). Nakamura teaches 0.1-30 g/L of albumin (claim 10). Thus, Nakamura teaches 0.0005-1.5 g/L of stabilizer. Molecular weight of sodium caprylate is 166.2 g/mol. Thus, Nakamura teaches 0.000003-0.01 mol/L (0.003-10 mmol/L) of stabilizer which is overlapping range witch the instantly claimed range of 1-2500 mmol/L. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 10, Nakamura teaches an osmotic agent (claims 1 and 4) “wherein said osmotic agent is one or two or more compounds selected from the group consisting of glycerol, monosaccharide, disaccharide, polysaccharide, sugar alcohol, gelatin, hyaluronic acid and amino acid” (claim 4). Sugars such as saccharides by virtue of their inherent feature is interpreted as “nutrient”. Nakamura also specifically teaches “glucose” (claim 10). This osmotic agent is taught as an independent component compared to pH adjusters (acid, alkaline) which meets the instant limitation of “wherein the nutrient composition (c2) is different from the acidic composition (a) and from the alkaline composition (b)”. 
Regarding claim 12, Nakamura teaches “sodium” (discussed above). 
Regarding claim 13, Nakamura teaches chloride (discussed above) (hydrochloric acid is synonymous with hydrogen chloride, HCl, acidic). 
Regarding claim 14, Nakamura teaches sodium hydroxide (discussed above) (alkaline).
Regarding claim 15, Nakamura teaches “electrolytes” (claim 1) “wherein said electrolytes comprise sodium ion and chloride ion” (claim 2). Nakamura teaches the “electrolytes” components separate from the pH adjusters discussed above and thus meets the instant limitation of “wherein the electrolyte composition (c3) is different from the acidic composition (a) and from the alkaline composition (b)”. 
Regarding claim 16, Nakamura teaches NaOH (sodium hydroxide), NaHCO3 (sodium bicarbonate), HCl (hydrochloric acid) (claim 8). Nakamura also teaches “electrolytes such as sodium, potassium, calcium, magnesium, and organic acid salts such as sodium lactate” (C1 lines 58-59). 
Regarding claim 34, Nakamura teaches “peritoneal dialysis fluid” comprising albumin (carrier protein) (discussed above) which is interpreted to meet the instant limitation of “treating, in particular regenerating, a carrier protein-containing multiple pass dialysis fluid”. It is also explained above that this language is intended use. 
Regarding claims 1-2, Nakamura doesn’t teach concentrations for the acidic and basic components. 
Regarding claims 1-2, Cherif teaches a three-compartment membrane stack for neutralization dialysis (title) comprising an acidic solution and an alkaline solution with each at concentrations from 0.02 to 0.1 mol/L (20 mmol/L to 100 mmol/L) which is overlapping with the instantly claimed ranges of 50-500 mmol/L (for claim 1) and 60-400 mmol/L (for claim 2). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Nakamura and Cherif and achieve the instant invention. While Cherif’s teachings are in regards to dialysis for drinking water, it conceptually provides teachings for a more efficient dialysis method. Cherif teaches “A leakage of HCl solution through the cation-exchange membrane has been proved. Its influence is more pronounced when the acidic and alkaline solution concentrations are low. These leakages modify the shapes of the pH vs. time and conductivity vs. time curves, and decelerate the desalination efficiency. After 2–3 h of desalination process, the conductivity reached the value of 0.25 mS cm−1, as recommended by the Organisation Mondiale de la Sante´ (OMS) for a drinking water. The desalination process was achieved within a reasonable duration in all the experiments” (abstract). Thus, one would be motivated to incorporate a such a three-compartment membrane stack to the peritoneal dialysis fluid system of Nakamura with a reasonable expectation of successfully achieving the instant invention. 

Claim 21 in addition to claims 1 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yukio Nakamura et al (US 6214802 B1, publication date: 04/10/2001) (Hereinafter Nakamura), M. Cherif et al (Experimental investigation of neutralization dialysis in three-compartment membrane stack, Desalination and Water Treatment, 56 (2015) 2567–2575) (Hereinafter Cherif) and Bart Degreve et al (US20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve).
Regarding claims 1 and 12, Nakamura and Cherif teach as discussed above. 
Regarding claim 21, Nakamura doesn’t teach a buffer composition. 
Regarding claim 21, Degreve teaches as discussed above. Degreve also teaches a “third part includes a buffer” (claim 15). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Nakamura, Cherif and Degreve and achieve the instant invention. Cherif motivation is provided above. Degreve provides the motivations of “improved dialysis solutions” (para 47), “improved biocompatibility characteristics” (para 48), “enhanced stability” (para 49), and “Still yet another advantage of the present invention is to provide improved dialysis solutions that include separately formulated and sterilized solution parts to promote the stabilization of a pH-sensitive component in one or more of the solution parts” (para 50). Thus, one would be motivated to incorporate the teachings of Cherif and Degreve into the teachings of Nakamura with a reasonable expectation of successfully achieving a superior dialysis fluid composition. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7455771B2 in view of Bart Degreve et al (20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve). 
Instant claims 1, 3 and 34 are obviated by claims 1-2 of ‘771 in view of Degreve. ‘771 teaches “dialysis fluid comprises a device for adding base and a device for adding acid” (claim 2) which are interpreted to meet the instant composition (a) and (b). ‘771 doesn’t provide concentrations. Degreve provides concentrations which are discussed above. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘771 and the teachings of Degreve and achieve the instant invention. Degreve motivations are provided above. Thus, one would incorporate the teachings of Degreve into the claims of ‘771 with a reasonable expectation of success. 

Claims 1, 3, 12-16, 21 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 33 of U.S. Patent No. 8574438B2 in view of Bart Degreve et al (20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve). 
Instant claims 1, 3 and 34 are obviated by claim 1 of ‘438 in view of Degreve. ‘438 teaches “a first supply unit adapted for adding an acidic fluid” (claim 1) and “a second supply unit adapted for adding an alkaline fluid” which are interpreted to meet the instant composition (a) and (b). ‘438 doesn’t provide concentrations. Degreve provides concentrations which are discussed above. 
Instant claims 12-14 and 16 are obviated by claims 2-3 of ‘438.
Instant claims 15 and 21 are obviated by claim 33 of ‘438.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘438 and the teachings of Degreve and achieve the instant invention. Degreve motivations are provided above. Thus, one would incorporate the teachings of Degreve into the claims of ‘438 with a reasonable expectation of success. 

Claims 1, 3, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 16-17 of U.S. Patent No. 9039896B2 in view of Bart Degreve et al (20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve). 
Instant claims 1, 3 and 34 are obviated by claim 1, 5, 9, 16-17 of ‘438 in view of Degreve. ‘896 teaches “wherein the pH of the dialysis fluid is adjusted by adding acid” (claim 5) and “wherein the pH of the dialysis fluid is adjusted to 8-13 by adding base” (claim 17) which are interpreted to meet the instant composition (a) and (b). ‘896 doesn’t provide concentrations. Degreve provides concentrations which are discussed above. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘896 and the teachings of Degreve and achieve the instant invention. Degreve motivations are provided above. Thus, one would incorporate the teachings of Degreve into the claims of ‘896 with a reasonable expectation of success. 

Claims 1, 3 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 53 of copending Application No. 15/777,634 (Reference Application) in view of Bart Degreve et al (20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve). 
Instant claims 1, 3 and 34 are obviated by claim 53 of the reference application in view of Degreve. The reference application teaches “adding an acidic fluid to the first flow of dialysis liquid” and “adding an alkaline fluid to the second flow of the dialysis liquid” (claim 53) which are interpreted to meet the instant composition (a) and (b). The reference application doesn’t provide concentrations. Degreve provides concentrations which are discussed above.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and the teachings of Degreve and achieve the instant invention. Degreve motivations are provided above. Thus, one would incorporate the teachings of Degreve into the claims of the reference application with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 12, 15-16, 21 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21, 27 and 56 of copending Application No. 15/777,639 (Reference Application) in view of Bart Degreve et al (20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve). 
Instant claims 1, 3 and 34 are obviated by claim 56 of the reference application in view of Degreve. The reference application teaches “adding an acidic fluid to the first flow of dialysis liquid” and “adding an alkaline fluid to the second flow of the dialysis liquid” (claim 56) which are interpreted to meet the instant composition (a) and (b). The reference application doesn’t provide concentrations. Degreve provides concentrations which are discussed above.
Instant claims 12, 15-16 and 21 are obviated by claims 20-21 and 27 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and the teachings of Degreve and achieve the instant invention. Degreve motivations are provided above. Thus, one would incorporate the teachings of Degreve into the claims of the reference application with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 12, 15-16, 21 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58, 60-62, 70 and 74 of copending Application No. 17/730,828 (Reference Application) in view of Bart Degreve et al (20050276868A1, publication date: 12/15/2005) (Hereinafter Degreve). 
Instant claims 1, 3 and 34 are obviated by claim 74 of the reference application in view of Degreve. The reference application teaches “acidic pH and/or basic pH exposure.” (claim 74) which are interpreted to meet the instant composition (a) and (b). The reference application doesn’t provide concentrations. Degreve provides concentrations which are discussed above.
Instant claims 12, 15-16 and 21 are obviated by claims 58, 60-62 and 70 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and the teachings of Degreve and achieve the instant invention. Degreve motivations are provided above. Thus, one would incorporate the teachings of Degreve into the claims of the reference application with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./               Examiner, Art Unit 1613             

/MARK V STEVENS/               Primary Examiner, Art Unit 1613